  Case 1:18-cv-00755-JTN-ESC ECF No. 44 filed 03/26/19 PageID.233 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


  GRG VENTURES, LLC
  d/b/a Game Room Guys,

         Plaintiff,
                                                                      Case No. 1:18-cv-755
  v.
                                                                      HON. JANET T. NEFF
  DBEC, LLC,

         Defendant.
  ____________________________/


                      ORDER SETTING PRE-MOTION CONFERENCE

        A pre-motion conference is scheduled for April 30, 2019 at 11:00 a.m. before the

Honorable Janet T. Neff, 401 Federal Building, 110 Michigan, N.W., Grand Rapids, Michigan. The

attorneys handling the matter for trial are required to be present at this conference, at which time a

briefing schedule will be discussed.

        IT IS SO ORDERED.



Dated: March 26, 2019                                          /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge
